Title: October 1797
From: Washington, George
To: 




1. Began raining in the Night and contind. to do so, more or less, until Noon—when the Wind got to the Westward & cleard—Mer. 63.
 


2. Clear, warm & pleasant. Mer. at 66. Mr. Carter & Mr. Fitzhugh went away & Mr. Washington & Mr. Foot came to dinr. & returned afterwards.


   
   Mr. Washington undoubtedly is Lawrence Washington (1740–1799) of nearby Belmont, brother of GW’s cousin and wartime manager, Lund Washington (see entries for 10 Mar. and 27 July 1785). mr. foot: probably William Hayward Foote, usually called Hayward Foote. He was the son of Richard Foote (d. 1779) and Margaret Foote and was the nephew of both Catherine Foote Washington, Lawrence’s wife, and Elizabeth Foote Washington, the widow of Lund Washington. Elizabeth Washington called Hayward Foote her “adopted son”; he evidently lived with her and helped her manage the farm after Lund’s death (Fairfax County Wills, Book K–1, Vi Microfilm; Lund Washington’s Account Book, MdAN).



 


3. Clear & very warm. Wind Southerly—Mer. at 68. Doctr. Stuart came hear to Dinner. Washington Custis came home.

   
   
   George Washington Parke Custis was home after an unsuccessful year at the College of New Jersey at Princeton. His academic career was distinctly checkered and caused GW much concern. During the early years of the presidency, GW had sent the boy to a small private school in New York run by Patrick Murdoch (HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 7:25–26n). When the seat of government was moved to Philadelphia he enrolled young Custis at the “College, Academy and Charitable School” associated with the University of Pennsylvania. Even at this early date there was dissatisfaction with his progress (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 102, 169–70, 219–20). In 1796 young Custis matriculated at Princeton and, armed with much good advice from his grandfather, seemed for a time to be doing well. GW’s letters to him during the fall and early winter are full of

admonitions to exert himself in his studies and avoid bad habits; Custis’s replies give repeated assurances of his good intentions and progress (see CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 73–83). Soon after Custis’s return to Princeton from his spring vacation, however, GW received a letter from the president of the college, Samuel Stanhope Smith (1750–1819), which, GW wrote Smith, “filled my mind (as you naturally supposed it would) with extreme disquietude. From his infancy I have discovered an almost unconquerable disposition to indolence in everything that did not tend to his amusements; and have exhorted him in the most parental and friendly manner often, to devote his time to more useful pursuits” (GW to Smith, 24 May 1797, CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 83–84). Custis himself a few days later wrote GW a letter full of apologies and promises for improved conduct, and GW replied that he would “not only heartily forgive, but will forget also, and bury in oblivion all that has passed” (Custis to GW, 29 May 1797, and GW to Custis, 4 June 1797, CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 84–87). However, despite much good advice from GW and frequent assurances of good conduct from Custis during the next few months, Washington Custis’s homecoming on 3 Oct. marked the end of his schooling at Princeton. On 9 Oct., GW wrote Smith, acknowledging several recent letters regarding Custis’s deportment. GW expressed regret at “the conduct and behaviour of Young Custis” and made arrangements to pay his grandson’s outstanding accounts at Princeton (DLC:GW).



 


4. A Shower of Rain in the Morning & the wind very high from No. Wt. afterwards—Mer. at 65. Mr. B. Bassett & Mrs. Dunbar & Mr. McCarty came to dinner. The latter returned afterwards.

   
   
   Mrs. Dunbar may be Elizabeth Thornton Dunbar, wife of Robert Dunbar, a Scots merchant of Falmouth. She was a sister of Charles Washington’s wife, Mildred Thornton Washington. Mr. McCarty is Daniel McCarty, Jr. (1759–1801), son of GW’s former neighbor Daniel McCarty of Mount Air. The younger McCarty had served in the Revolution as a lieutenant in Grayson’s Additional Continental Regiment. He was now living at his grandfather Denis McCarty’s old home, Cedar Grove, and was married to Sarah Eilbeck Mason McCarty, daughter of Col. George Mason of Gunston Hall. McCarty was interested in moving west and tried to negotiate with GW for an exchange of his Loudoun County Sugar Lands for GW’s Kanawha lands, but he decided that he would prefer to have property in the Louisiana area. For the correspondence regarding the negotiations, see Daniel McCarty, Jr., to GW, 2 and 6 Nov. 1797 and 19 Sept. 1798, DLC:GW; GW to McCarty, 30 Oct. 1797, ViMtvL; GW to McCarty, 3 and 13 Nov. 1797, NN: Washington Papers.



 


5. Clear & very pleasant with but little Wind—Mer. at 62. Mr. Basset & Mrs. Dunbar wt. away after breakfast.
 


6. Warm & pleasant. Wind So. Mer. 65.
 


7. Calm, clear & warm in the forenoon with appearances of Rain afterwds. Mer. 66. Mr. La Colombe & a Doctr. Flood came here

to Dinner. The last returned. Mr. T. Peter & Mrs. Peter came in the Afternoon.

	
   
   Louis Saint Ange Morel, chevalier de La Colombe (1755–c.1800), had come with Lafayette to America in 1777 as an aide-de-camp. He was later made a captain of the King’s Dragoons and retired as a major in 1783. He also served in the French army in France, becoming colonel of an infantry regiment in 1791 and aide to the commander-in-chief, Lafayette, in 1792. He was arrested and imprisoned, but in 1794 escaped and came to the United States. Except for a brief return to France he lived in the United States the rest of his life (CONTENSONBaron Ludovic Guy Marie du Bessey de Contenson.  La Société des Cincinnati de France et la guerre d’Amérique, 1778–1783. Paris, 1934., 197). George Washington Lafayette, during the early part of his exile in the United States, probably stayed in La Colombe’s home (George Cabot to GW, 16 Sept. 1795, DLC:GW). Dr. Flood may be William Pinckard Flood, son of Dr. William Flood and nephew of Dr. Nicholas Flood of Richmond County. William Pinckard Flood was married in 1793 to Ann Peyton (Nancy) Washington and probably resided in King George County.



 


8. Clear, brisk Southerly Wind. Mer. 65. Mrs. Stuart & two of her daughters came to dinner as did Mr. Lear. Mr. La Tombe went awy.


   
   mr. la tombe: GW means Louis Saint Ange Morel, chevalier de La Colombe, who came on the previous day. He has confused the name with that of Philippe André Joseph de Létombe, the current French minister plenipotentiary to the United States.



 


9. Wind brisk from the No. Wt. & turning cold—Mer. 64. Mr. Lear & Mr. Peter went awy.
 


10. The Wind continuing at No. Wt. it brew colder—Mer. at 58.
 


11. Wind at No. Wt. & fresh after the Morning. Mer. at 56—Mrs. Stuart & Daughters & Mrs. Peters went after breakfast.
 


12. Cold & frosty Morning, Mer. 54. Mr. G. W. La Fayette & Mr. Frestal left this for Geo. Town to take the stage for New York to embark for France. I accompanied them to the Fedl. City.

	
   
   Young George Washington Motier Lafayette had received reports from correspondents in Hamburg that his father, together with his mother and sisters who had voluntarily joined him in prison, had been released from Olmütz and were on their way to Paris. GW was unable to persuade him to wait until the reports were confirmed. He and his tutor, Felix Frestal, sailed from New York for Havre de Grace on 25 Oct. on the brig Clio. Definite word of the release of the Lafayette family reached GW several weeks later (GW to chevalier de La Colombe, 3 Dec. 1797, DLC:GW; Eleanor Parke Custis to Elizabeth Bordley, 23 Nov. 1797, ViMtvL). There followed two years of exile for the Lafayette family in Hamburg, Holstein, and Holland (GOTTSCHALKLouis Gottschalk, ed. The Letters of Lafayette to Washington, 1777–1799. 1944. Reprint. Philadelphia, 1976., xxiii).



  

   

13. I returned home to dinner. Captn. Huie dined here & went away afterwards. Mer. at 5⟨ ⟩. Wind Southerly.

   
   
   Captain Huie may be Capt. James Huie of the Dumfries firm of Smith, Huie, Alexander & Co. (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:261, n.3).



 


14. Great appearances of Rain—but none fell. Wind Southerly—Mer. 54. Mr. McDonald & Mr. Rich Birth. Com. came to dinner. Christopher set out for Lebanon.


   
   mr. mcdonald & mr. rich: Thomas Macdonald and Henry Pye Rich, British commissioners under Article VI of the Jay Treaty. Article VI provided that the United States make full compensation for losses owed to British merchants and others “in all such Cases where full Compensation for such losses and damages cannot, for whatever reason be actually obtained had and received by the said Creditors in the ordinary course of Justice” (BEMIS [2]Samuel Flagg Bemis. The Diplomacy of the American Revolution. 1935. Reprint. Bloomington, Ind., and London, 1967., 460). Five commissioners were to be appointed; two British, two American, and the fifth by “unanimous voice of the other Four” (BEMIS [2]Samuel Flagg Bemis. The Diplomacy of the American Revolution. 1935. Reprint. Bloomington, Ind., and London, 1967., 461). The four commissioners met at Philadelphia and, after much disagreement, were forced to appoint the fifth member by lot. This choice fell upon an Englishman, and since the principles subsequently laid down by the commission majority proved unacceptable to the Americans, the commission disbanded. A compromise was finally reached in 1802 by which the United States agreed to pay the British government a lump sum of £600,000 sterling in three annual installments (BEMIS [2]Samuel Flagg Bemis. The Diplomacy of the American Revolution. 1935. Reprint. Bloomington, Ind., and London, 1967., 438–39).




   
   In August Thomas Macdonald wrote from Philadelphia informing GW that he was forwarding him a volume of reports sent by the British Board of Agriculture and entrusted to his care by Sir John Sinclair. He informed GW of the proceedings of the commission, stating his belief that an honorable agreement could be reached. He expressed the hope that he and his colleague Rich would be able to pay their respects to GW at Mount Vernon (19 Aug. 1797, DLC:GW). GW replied on 29 Aug. thanking him for the reports and assuring Macdonald that he and Rich would be welcome at Mount Vernon (DLC:GW). christopher: GW’s body servant, Christopher (sometimes called Christopher Sheels), was “on Monday last . . . Bit by a Small Dog belonging to a Lady in my house, then as was supposed a little diseased. And Yesternight died (I do think) in a State of madness. As soon as the Boy . . . was Bit application was made to a medical Gentleman in Alexandria who has cut out so far as He could, the place Bit, applyed Ointment to keep it open, And put the Boy under a Course of Mercury” (GW to William Henry Stoy, 14 Oct. 1797, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:581). GW, upon hearing of the miraculous cures performed in such cases by Dr. William Henry Stoy (1726–1801) of Lebanon, Pa., sent Christopher to him for further treatment. Stoy wrote GW on 19 Oct. that the servant was in no further danger since he had taken his medicine (DLC:GW). Stoy’s remedy consisted of “one ounce of the herb, red chickweed, four ounces of theriac and one quart of beer, all well digested, the dose being a wine glassful” (KELLY [2]Howard A. Kelly and Walter L. Burrage. American Medical Biographies. Baltimore, 1920., 1177). Christopher survived Dr. Stoy’s treatment and lived to attend GW during his final illness and death.



 


15. Clear & pleasant calm in the morning—wind at No. Wt. afterwds. Mer. at 58. Mr. Potts & Mr. Keith dined here & returned.


   
   James Keith became a director of the Potowmack Company in 1793 (see entry for 15 Aug. 1786).



 


16. Clear & moderate with but little Wind—Mer. 55. Mr. Macdonald & Mr. Rich went away after breakfast. Mrs. Nichols & Mr. Nichols & wife & Doctr. Stuart came to Din. The 3 first returnd after it.

   
   
   Mr. Nichols and his wife are probably James Bruce and Mary Nichols of Fairfax County. Nichols may be the J. B. Nickolls who advertised in the Alexandria newspaper in 1797 as a broker “for the purchase of real and personal Estate, (negroes excepted) and procuring money on loan, &c.” (Columbian Mirror [Alexandria], 8 June 1797). The Nichols family lived on land adjoining Thomson Mason’s Hollin Hall farm (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 53).



 


17. Clear and pleasant. Doctr. Stuart went away after breakfast. Mr. Law & Cap: Turner came in the Aftern. Mer.—58.

   
   
   cap: turner: probably Thomas Turner (1772-1839) of King George County.



 


18. Clear & pleasant—Wind West. Mer. 61. Mr. Law & Cap. Turner went away after breakfast & Mr. Geo. Calvert came to Dinnr.
  

   

19. Calm & very pleasant—M. 58.
 


20. Cloudy morning with the wind at No. Et. Abt. Noon it began to Rain & contd. to do so more or less all day. Mer. at 56.
 


21. Wind still at No. Et. & misting all day. Mer. at 56. Mr. Calvert went away after breakfast.
 


22. Clear all day. Wind at No. Wt. M. 57. Mr. Potts & wife & Mr. Smith & wife & Mr. Lear dined here.


   
   Mr. Smith may be Augustine Jaquelin Smith (1774–1830), son of Augustine Smith (1739–1774). Augustine Jaquelin Smith represented Fairfax County in the Virginia legislature 1796–98 and 1821–22. In 1796 he was married to Susannah Taylor, the daughter of Jesse Taylor, Sr., of Alexandria.



 


23. Very clear & pleasant—M. 56. Went with the family to dine with Mr. Potts in Alexandria.
 


24. Constant Rain from 8 in the Morning until 4 in the aftern. with the Wind at No. Et. then No. W. Mer. 42. Spanish Minister & Mr. Barry came to dinner.

   
   
   spanish minister: Don Carlos Martinez de Yrujo y Tacon, later marqués de casa, (1763–1824) came to America as Spanish minister in 1796, succeeding Don José de

      Jáudenes. In a previous visit, before his official reception, Yrujo  spent two days at Mount Vernon at GW’s invitation, and GW described him at that time as “a young man, very free and easy in his manners; professes to be well disposed towards the United States; and as far as a judgment can be formed on so short an acquaintance, appears to be well informed” (GW to Timothy Pickering, 4 July 1796, MHi: Pickering Papers). In 1798 Yrujo married Sally McKean, daughter of the chief justice of the Pennsylvania Supreme Court.



   
   Mr. Barry was James Barry, an Irishman and a partner of Thomas Law in the East India trade. Barry had earlier acted as Spanish agent and Portuguese consul for the states of Maryland and Virginia. He was a heavy investor in lands in the new Federal City (O’BRIENMichael J. O’Brien. George Washington’s Associations with the Irish. New York, 1937., 141–43). Barry had attempted to aid Yrujo in obtaining from the commissioners of the District of Columbia a site in the Federal City to put up housing for the Spanish representative, and GW had written the commissioners urging them to accommodate Yrujo. He thought such a move might persuade other countries to follow suit and thus stimulate the growth of the city (GW to Commissioners, 18 Sept. 1796, DLC:GW).



 


25. Wind moderately from So. Wt.—clear. Mer. at 52. The above gentlemn. went away after breakfast & Mrs. Craik & two sons & Mr. & Mrs. Harrison came to dinner.

   
   
   Mrs. Mariamne Ewell Craik, wife of Dr. James Craik, had three sons living at this time—James, Jr., William, and George Washington Craik; Adam Craik died in 1792. Mr. and Mrs. Harrison were Mrs. Craik’s son-in-law and daughter, Richard and Ann (Nancy) Craik Harrison, who were married in 1791 (see entry for 14 Oct. 1773).



 


27. Clear & pleasant—Wind Southerly—Mer. 56. Mrs. Crk. &ca. went away before dinner.
 


28. Lowering in the Morning, but clear & pleasant afterwards. Wind Southerly. Mer. at 60.
 


29. Clear & pleasant tho’ cool Wind getting to the No. Wt. Mer. at 55. Doctr. Stuart came to dinner.
 


30. Wind brisk from No. Wt. & cold. Mer. at 54. Doctr. Stuart went away after breakfast. Mr. Cottineau & Lady, Mr. Rosseau & Lady, the Visct. D’Orleans, & Mr. De Colbert came to Dinner & returned to Alexa. afterwards. A Mr. Stockton from N. Jerseys came in the afternoon.


   
   mr. cottineau & lady: Denis Nicholas Cottineau de Kerloguen (c.1745–1808) was a Breton officer who had served with the Continental navy during the Revolution. He had commanded the United States frigate Pallas, serving under John Paul Jones’s command during the fight between the Bonhomme Richard and Serapis, and had himself fought and captured the Countess of

Scarborough in the same battle. After the Revolution, Cottineau returned to his plantations in Saint Domingue but was forced to flee because of the insurrection there. He settled in Philadelphia and for a time became a shareholder and settler at the French Royalist colony of Azilum on the Susquehanna River. Later, he moved to Savannah. Although Cottineau was not qualified for membership in the Society of the Cincinnati, he had been made an honorary member of the Pennsylvania Society in 1795. Cottineau was married to Luce Moquet, a sister of Jean Bérard de Moquet, marquis de Montalet (HUMEEdgar Erskine Hume, ed. General Washington’s Correspondence concerning the Society of the Cincinnati. Baltimore, 1941., 412; MOREAU DE SAINT-MÉRYMédéric-Louis-Élie Moreau de Saint-Méry. Description Topographique, Physique, Civile, Politique, et Historique de la Partie Française de l’Isle Saint-Domingue. Edited by Blanche Maurel and Étienne Taillemite. 3 vols. Paris, 1958., 3:1470; Cottineau to GW, 7 Sept. 1788, HUMEEdgar Erskine Hume, ed. General Washington’s Correspondence concerning the Society of the Cincinnati. Baltimore, 1941., 335–37; chevalier d’Annemours to GW, 15 Feb. 1789, HUMEEdgar Erskine Hume, ed. General Washington’s Correspondence concerning the Society of the Cincinnati. Baltimore, 1941., 340–42). mr. rosseau & lady: Fitzpatrick says this is Jean Rosseau, a volunteer on the Bonhomme Richard (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:263). visct. d’orleans: GW may mean Louis Philippe, duc d’Orleans (1773–1850) or one of his brothers, Antoine Philippe d’Orleans, duc de Montpensier (1775–1807), or Louis Charles d’Orleans, comte de Beaujolais (1779–1808). The three Princes of the Blood were in exile in America and had visited GW at Mount Vernon for four days in April 1797, before starting on a three-month tour through the wilderness of Tennessee, Kentucky, western Virginia, and Pennsylvania. GW had at that time given them letters of introduction and a map of the roads they were to follow on their journey. The duc d’Orleans in 1830 became King Louis Philippe of France (see LOUIS-PHILIPPE [1]Louis-Philippe, Memoirs, 1773–1793. Translated by John Hardman. New York and London, 1977., xxi-xxxiii, and LOUIS-PHILIPPE [2]Suzanne D’Huart, ed. Louis-Philippe, Journal de Mon Voyage d’Amérique. Paris, 1976.). mr. de colbert: This is probably Édouard Charles Victurnien Colbert, chevalier de Maulevrier (1758–1820). Colbert later became comte de Maulevrier. He entered the French navy in 1774 and served in America during the Revolution. At the beginning of the French Revolution he commanded a French vessel, but he lost his command and was eventually forced to flee France. He spent a part of his exile in America, returning to France in 1814 at the restoration of the Bourbons (BIOG. UNIVERSELLEBiographie Universelle Ancienne et Moderne . . .. 45 vols. Paris, 1843–65., 8:562).



 


31. Wind still at No. Wt. but moderate. Mer. at 55. Mr. Stockton went away after breakfast and Mr. Ford & Lady & a Mr. Richards came to dinner & proceeded on their Journey to So. Cara. afterwards.


   
   Mr. Ford may be Timothy Ford (1762–1830), formerly of New Jersey. He served briefly in GW’s bodyguard during the Revolution and later studied law under Robert Morris. In 1785 he moved to Charleston, S.C., where he was a member of the legislature and a trustee of the College of Charleston. He was married first in 1793 to Sarah Amelia DeSaussure and later to Mary Magdalen Prioleau. mr. richards: GW may mean a member of the prominent Richardson family of South Carolina.



